ORDER
Prior report: 139 N.J. 465, 655 A.2d 924.
*131This matter having been duly presented to the Court, it is ORDERED that DAVID BRANTLEY of EAST ORANGE, who was admitted to the bar of this State in 1970, and who was suspended from the practice of law for a period of three months, effective May 1, 1995, by Order of this Court dated April 4, 1995, be restored to the practice of law, effective immediately; and it is further
ORDERED that DAVID BRANTLEY practice under the supervision of an attorney approved by the Office of Attorney Ethics for a period of two years, and until further Order of the Court.